FILED
                            NOT FOR PUBLICATION                             AUG 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50286

               Plaintiff - Appellee,             D.C. No. 2:09-cr-01290-R

  v.
                                                 MEMORANDUM *
BILLY ALFARO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                             Submitted August 2, 2011 **

Before:        RYMER, IKUTA, and N.R. SMITH, Circuit Judges.

       Billy Alfaro appeals from the 180-month sentence imposed following his

guilty-plea conviction for receipt of child pornography, in violation of 18 U.S.C.

§§ 2252A(a)(2)(A), (b)(1). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Alfaro contends that the district court failed to give an adequate explanation

for the sentence it imposed and thereby committed procedural error. We review

for plain error because Alfaro did not object to the district court’s alleged failure to

sufficiently explain the sentence imposed. See United States v. Sylvester Norman

Knows His Gun, 438 F.3d. 913, 918 (9th Cir. 2006). The district court explanation

was sufficient. See Rita v. United States, 551 U.S. 338, 356-58 (2007).

Accordingly, there was no error, let alone plain error. See United States v.

Ameline, 409 F.3d 1073, 1078 (9th Cir. 2005) (en banc).

      Alfaro also contends that his sentence is substantively unreasonable because

some of the 18 U.S.C. § 3553(a) factors, particularly his history and characteristics,

allegedly counseled toward leniency in sentencing. In light of the totality of the

circumstances, including facts set out in the PSR indicating conduct that is much

more serious than mere receipt of child pornography, the within-Guidelines

sentence is not substantively unreasonable. See Gall v. United States, 552 U.S. 38,

51 (2007); United States v Carty, 520 F.3d 984, 994-95 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                            2                                     10-50286